            Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

ZIG ZAG INNOVATIONS, LLC,

                         Plaintiff,
                                                                CIVIL ACTION NO.
             v.

SCHNEIDER ELECTIC USA, INC.,
                                                           JURY TRIAL DEMANDED
                         Defendant.


                             PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Zig Zag Innovations, LLC (“Plaintiff”), by and through its undersigned counsel,

files this Original Complaint against Defendant Schneider Electric USA, Inc. (“Defendant”) as

follows:

                                      NATURE OF THE ACTION

       1.         This is an action for violation of 35 U.S.C. §§271(a) and 35 U.S.C. §§271(b). This

is a patent infringement action to stop Defendant’s infringement of United States Patent No.

8,818,532 (“the ‘532 patent”) entitled “System and Method for Selectively Controlling and

Monitoring Receptacles and Fixtures Connected to a Power Circuit in a Building” A true and

correct copy of the ‘532 patent is attached hereto as Exhibit A. Plaintiff is the owner by assignment

of the ‘532 patent. Plaintiff seeks monetary damages and injunctive relief.

                                               PARTIES

       2.         Plaintiff is a limited liability company having a principal place of business located

at 611 Annin Street, Philadelphia, Pennsylvania 19147.

       3.         Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Delaware with a principal place of business located at 201

Washington Street STE 2700 Boston, MA, 02108-4403. Defendant can be served with process by

                                                1
            Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 2 of 13



serving Corporation Service Company D/B/A CSC Lawyers Inco 211 E. 7th Street Suite 620

Austin, Texas 78701. Defendant Schneider Electric USA, Inc. maintains brick and mortar offices

all over the country including but not limited to the Western District of Texas some of which are

located at, 9101 Burnet Rd, Austin, TX 78758.

                                 JURISDICTION AND VENUE

       4.       This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §101 et seq., including 35 U.S.C. §§271 and 281-285. This Court has

exclusive subject matter jurisdiction over this case for patent infringement under 28 U.S.C. §§1331

and 1338.

       5.       Venue is proper in this Court pursuant to 28 U.S.C. §1400(b). Schneider Electric

USA, Inc. is subject to personal jurisdiction in this district. Upon information and belief, Schneider

Electric USA, Inc. has individually transacted business in this district and/or committed acts of

patent infringement in this district and maintains brick and mortar offices all over the country

including but not limited to the Western District of Texas some of which are located at, 9101

Burnet Rd, Austin, TX 78758.

       6.       This Court has personal jurisdiction over Schneider Electric USA, Inc. Schneider

Electric USA, Inc. has conducted and does conduct business within the Western District of Texas.

Schneider Electric USA, Inc., directly or through subsidiaries or intermediaries (including

distributors, retailers, and others), ships, distributes, offers for sale, sells, and/or advertises

(including through its web pages) its products and services (including products and/or services that

infringe the ‘532 patent, as described more particularly below) in the United States, the State of

Texas, and the Western District of Texas. Schneider Electric USA, Inc., directly and through

subsidiaries or intermediaries (including distributors, retailers, and others), has purposefully and



                                                  2
            Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 3 of 13



voluntarily placed one or more infringing products and/or services, as described below, into the

stream of commerce with the expectation that they will be purchased and/or used by consumers in

the Western District of Texas. These infringing products and/or services have been and continue

to be purchased and/or used by consumers in the Western District of Texas. Schneider Electric

USA, Inc. has committed acts of patent infringement within the State of Texas and, more

particularly, within the Western District of Texas.

                                  THE ASSERTED PATENTS

       7.       This lawsuit asserts causes of action for infringement of United States Patent No.

8,818,532.

       8.       On August 26, 2014, the U.S. Patent and Trademark Office duly and legally issued

U.S. Patent No. 8,818,532 (“the ‘532 Patent”) entitled, “System and Method for Selectively

Controlling and Monitoring Receptables and Fixtures Connected to a Power Circuit in a Bulding”

to Ricardo Vasquez and assigned to Plaintiff, Zig Zag Innovations, LLC. Zig Zag Innovations,

LLC is the owner by assignment of the ‘532 patent and holds all right, title and interest to the ‘532

Patent. A true and correct copy of the ‘532 patent is attached as Exhibit A.

       9.       Claim 1 of the ‘532 patent describes, among other things:

       In a building having multiple circuits wired to a central circuit breaker, a system for adding
controls to a targeted circuit from among said multiple circuits, said system comprising:

       a plurality of outlet assemblies, wherein each of said plurality of outlet assemblies has a
               receptacle, an on/off switch, and a selectively changeable outlet identification code,
               wherein said on/off switch is configurable between an on condition and an off
               condition;
       an electrical power cable extending from said central circuit breaker to said plurality of
               outlet assemblies, wherein said electrical power cable supplies electrical current to
               said plurality of outlet assemblies, and wherein said electrical current is connected
               to said receptacle in each of said plurality of outlet assemblies only when its said
               on/off switch is in said on condition; and
       a control unit coupled to said electrical power cable at a point between said plurality of
               outlet assemblies and said central circuit breaker, wherein said control unit

                                                 3
         Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 4 of 13



               generates an addressed control signal within said electrical power cable, wherein
               said addressed control signal selectively controls said on/off switch in any of said
               plurality of outlet assemblies that have said outlet identification code that is
               addressed by said addressed control signal.

      10.     Claim 9 of the ‘532 patent describes, among other things:

An area circuit within a building comprising:

       an outlet assembly having a receptacle, an on/off switch, and a selectively changeable
              outlet identification code, wherein said on/off switch is configurable between an on
              condition and an off condition;

       a control unit coupled to said outlet assembly by an electrical power cable, wherein said
              control unit generates an addressed control signal within said electrical power cable
              that selectively controls said on/off switch in said outlet assembly only when said
              outlet identification code is accurately addressed by said addressed control signal.

       11.     The ‘532 Patent is owned by Zig Zag Innovations, LLC and the technology covered

by said patent was developed by Zig Zag Innovations, LLC, its predecessors, and/or related

companies. To the extent 35 U.S.C. §287 is determined to be applicable, Plaintiff is informed and

believes its requirements have been satisfied with respect to the ‘532 patent and is entitled to

recover pre-suit damages.

       12.     The Asserted Patent is valid and enforceable.

        CONTROLLING AND MONITORING FIXTURES AND RECEPTACLES
             CONNECTED TO A POWER CIRCUIT IN A BUILDING

       13.     Transmitting data through power lines has been used for computer networking and

even for telephone communication wiring. Data transmission through power cables however, has

primarily been used to control smart outlets, wherein the outlets can be activated or deactivated

using a data transmission.

       14.     In such systems, the control signals are typically generated using a desktop

computer. The desktop computer uses a signal converter to convert command signals into data




                                                4
          Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 5 of 13



signals that can travel through the power lines. Since data is being transmitted through active

power lines, the installation and expense of installing such systems is considerable.

       15.     Furthermore, commercially available smart outlets are very expensive. This is due

to the electronics required within the smart outlet to identify the smart outlet to the overall system.

A typical home may have over one hundred outlets and dozens of lighting fixtures.

       16.     Being able to place an expensive smart outlet into such a multitude has made such

prior art systems too expensive and too complex for use by the average home owner. Accordingly,

smart outlets are typically only installed by professionals in luxury homes and ultra-high energy

efficient commercial buildings.

       17.     A need therefore, existed at the time of filing of the ‘532 patent for a system and

method of simplifying the use of smart outlets. The ‘532 patent created a system so that an average

homeowner can afford to use the smart outlets and have the ability to install the smart outlets

throughout the home.

         COUNT I – PATENT INFRINGEMENT OF U.S. PATENT NO. 8,818,532

       18.     Plaintiff refers to and incorporates herein the allegations of Paragraphs 1-17 above.

       19.     The ‘532 patent was duly and legally issued by the United States Patent and

Trademark Office on August 26, 2014 after full and fair examination. Plaintiff is the owner by

assignment of the ‘532 patent and possesses all rights of recovery under the ‘532 patent, including

the exclusive right to sue for infringement and recover past damages and obtain injunctive relief.

       20.     Defendant owns, uses, operates, tests, advertises, controls, sells, and/or otherwise

provides systems that infringe the ‘532 patent. The ‘532 patent provides, among other things, “an

area circuit within a building comprising: (1) an outlet assembly having a receptacle; (2) an on/off

switch, and a selectively changeable outlet identification code, wherein said on/off switch is



                                                  5
          Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 6 of 13



configurable between an on condition and an off condition; and (3) a control unit coupled to said

outlet assembly by an electrical power cable, wherein said control unit generates an addressed

control signal within said electrical power cable that selectively controls said on/off switch in said

outlet assembly only when said outlet identification code is accurately addressed by said addressed

control signal.”

       21.     Defendant has been and is now infringing the ‘532 Patent in the State of Texas, in

this judicial district, and elsewhere in the United States, by, among other things, directly and/or

indirectly through intermediaries, making, using, importing, testing, providing, supplying,

distributing, selling, and/or offering for sale systems (including, without limitation, the

Defendant’s Reflex iC60 Ti24, iC60N, Keycard Lighting Status Indicator identified herein as the

“Accused Instrumentality”) that provide a system for selectively controlling and monitoring

receptables and fixtures connected to a power circuit in a building, covered by one or more claims

of the ‘532 patent to the injury of Zig Zag Innovations, LLC. Defendant is directly and/or

indirectly infringing, literally infringing, and/or infringing the ‘532 patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ‘532 patent pursuant to 35 U.S.C. §

271.

       22.     Schneider Electric USA, Inc. infringes claim 9 by having an area circuit within a

building comprising:




                                                  6
         Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 7 of 13




Source:
www.schneider-
electric.com/resources/sites/SCHNEIDER_ELECTRIC/content/live/FAQS/338000/FA338868/en_US/Lighting_Tec
hnical_Guide.pdf at pp. 101 (last accessed September 4, 2019)

       an outlet assembly having a receptacle, an on/off switch, and a selectively changeable
              outlet identification code, wherein said on/off switch is configurable between an on
              condition and an off condition;




                                                 7
  Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 8 of 13




a control unit coupled to said outlet assembly by an electrical power cable, wherein said
       control unit generates an addressed control signal within said electrical power
       cable that selectively controls said on/off switch in said outlet assembly only when
       said outlet identification code is accurately addressed by said addressed control
       signal.




                                         8
           Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 9 of 13




       23.     Defendant also infringes under 35 U.S.C. §271(b) by inducing infringement of the

‘532 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, advising, encouraging, and/or

otherwise inducing others to perform the steps and/or operate the systems claimed by the ‘532

patent to the injury of Plaintiff. Defendant actively instructs their customers to use the Accused

Instrumentality in a way that infringes the ‘532 patent. Since at least the filing date of this

Complaint, Defendant has had knowledge of the ‘532 patent, and by continuing the actions

described herein, has specific intent to induce infringement of the ‘532 patent pursuant to 35 U.S.C.

§271(b).

       24.     Specifically, Defendant advertises the Accused Instrumentality to its customers,

and instructs its customers to operate the Accused Instrumentality in a way that infringes, such that

when Defendant’s customers follow Defendant’s instructions, the ‘532 patent is infringed.

       25.     Since at least the filing date of the Original Complaint, Defendant has had

knowledge of the ‘532 patent pursuant to 35 U.S.C. §271(b), and by continuing the actions


                                                 9
           Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 10 of 13



described above, by continuing to sell the Accused Instrumentality and instruct their customers to

use the Accused Instrumentality in an infringing manner, Defendant has had specific intent to

induce infringement of the ‘532 patent pursuant to 35 U.S.C. §271(b).

        26.     Defendant’s customers use the Accused Instrumentality as instructed by Defendant

and in doing so, complete all elements in at least claims 1 and 9 of the ‘532 patent making

Defendant’s customers direct infringers of the ‘532 patent. Defendant specifically intended for its

customers to infringe the ‘532 patent because Defendant continues to advertise and provide to its

customers manuals and product information on their website that when followed necessarily

infringe           the          ‘532            patent.           See           https://www.schneider-

electric.com/resources/sites/SCHNEIDER_ELECTRIC/content/live/FAQS/338000/FA338868/e

n_US/Lighting_Technical_Guide.pdf (last accessed September 4, 2019).

        27.     Defendant instructs its customers, such that when Defendant’s customers follow

Defendant’s instructions, each of said customers necessarily use the Accused Instrumentality in an

infringing manner as claimed in the ‘532 patent making Defendant’s customers direct infringers

of the ‘532 patent.

        28.     Defendant also infringes under 35 U.S.C. §271(c) by contributing to infringement

of the ‘532 patent in the State of Texas, literally or under the doctrine of equivalents, in this judicial

district, and elsewhere in the United States, by, among other things, offering for sale, selling, or

importing the Accused Instrumentality, and/or advising, encouraging, and contributing so that

others can use the systems claimed by the ‘532 patent to the injury of Plaintiff.

        29.     Specifically, pursuant to 35 U.S.C. §271(c), Defendant advertises, sells, and/or

provides the Accused Instrumentality to its customers, and instructs its customers, such that when

Defendant’s customers follow Defendant’s instructions, each of said customers necessarily



                                                   10
             Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 11 of 13



infringe one or more systems claimed in the ‘532 patent making Defendant’s customers direct

infringers of the ‘532 patent.

        30.      The Accused Instrumentalities which are provided by Defendant to its customers,

are designed specifically for use by their customers in an infringing manner as claimed in the ‘532

patent. If the functionality that is embodied in the ‘532 patent were not present in the Accused

Instrumentalities sold by Defendant then these said devices would not work properly for their

stated purposes by Defendant in its literature about its products when used together for Defendant’s

stated purpose and in some cases Defendant’s installation of the Accused Instrumentalities.

        31.      There is no substantial non-infringing use for the Accused Instrumentalities

because if the devices were used in a non-infringing manner then they would not work for their

stated purpose i.e. specific purpose of controlling an unlimited number of Reflex iC60 Ti24 and

iC60N that are in range.

        32.      Defendant continues advising, encouraging, contributing, and/or otherwise

inducing others to use the systems claimed by the ‘532 patent to the injury of Plaintiff. Since at

least the filing date of the Original Complaint, Defendant has had knowledge of the ‘532 patent,

and by continuing the actions described above, has specific intent to induce infringement of the

‘532 patent pursuant to 35 U.S.C. §271(b), and has further contributed to said infringement of the

‘532 patent by their customers by providing them with the Accused Instrumentalities so that their

customers could directly infringe the ‘532 patent pursuant to 35 U.S.C. §271(c).

        33.      Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        34.      To the extent 35 U.S.C. §287 is determined to be applicable, Plaintiff is informed

and believes its requirements have been satisfied with respect to the ‘532 patent.



                                                 11
         Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 12 of 13



       35.      Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. §284.

                                         JURY DEMAND

                Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against the Defendant, and

that the Court grant Plaintiff the following relief:

             A. a judgment that Defendant directly and/or indirectly infringes one or more claims
                of the ‘532 patent;

             B. award Plaintiff damages in an amount adequate to compensate Plaintiff for
                Defendant’s infringing products’ infringement of the claims of the ‘532 patent, but
                in no event less than a reasonable royalty, supplemental damages and enhanced
                damages for any continuing post-verdict infringement until entry of the final
                judgment with an accounting as needed, under 35 U.S.C. §284;

             C. award Plaintiff enhanced damages of three times the amount of the final judgement
                for Defendant’s pre-suit knowledge of the ‘532 patent and willful infringement of
                the ‘532 patent pursuant to 35 U.S.C. §284;

             D. a permanent injunction pursuant to 35 U.S.C. §283, enjoining Defendant and their
                officers, directors, agents, servants, affiliates, employees, divisions, branches,
                subsidiaries, parents, and all others acting in active concert therewith from
                infringement, inducing the infringement of, or contributing to the infringement of
                the ‘532 patent, or such other equitable relief the Court determines is warranted;

             E. award Plaintiff pre-judgment interest and post-judgment interest on the damages
                awarded, including pre-judgment interest, pursuant to 35 U.S.C. §284, from the
                date of each act of infringement of the ‘532 patent by Defendant to the day a
                damages judgment is entered, and an award of post-judgment interest, pursuant to
                28 U.S.C. §1961, continuing until such judgment is paid, at the maximum rate
                allowed by law; and an accounting of all damages not presented at trial;



                                                  12
       Case 6:19-cv-00647-ADA Document 1 Filed 11/06/19 Page 13 of 13



         F. a judgment and order finding this to be an exceptional case and requiring defendant
            to pay the costs of this action (including all disbursements), and attorneys’ fees
            pursuant to 35 U.S.C. §285;

         G. award a compulsory future royalty for the ‘532 patent; and award such further relief
            as the Court deems just and proper.

Dated: November 6, 2019                     Respectfully submitted,

                                            By: /s/ Paul O’Finan
                                            HANSLEY LAW FIRM, PLLC
                                            Paul W. O’Finan
                                            Texas Bar No.: 24027376
                                            13355 Noel Rd. STE 1100
                                            Dallas, Texas 75240
                                            Telephone: (972) 528-9321 Ext. 1000
                                            Facsimile: (972) 370-3559
                                            Email: pofinan@hansleyfirm.com
                                            www.hansleyfirm.com
                                            ATTORNEYS FOR PLAINTIFF ZIG ZAG
                                            INNOVATIONS, LLC




                                             13
